Citation Nr: 0817267	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-10 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected residuals of injury of the 
lumbosacral spine with degenerative changes and compression 
fracture.  

2.  Entitlement to an effective date earlier than April 21, 
2006 for the grant of service connection for bilateral hip 
avascular necrosis with loss of use of both legs.  


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1981, and from February 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 30 
percent evaluation for his service-connected lumbar spine 
disability.  

The veteran requested a personal hearing before a Veterans 
Law Judge, and a Travel Board hearing was scheduled for April 
2008.  However, prior to the scheduled hearing, the veteran's 
representative indicated that the veteran wished to withdraw 
his hearing request, and submitted a letter instead.  

As will be discussed in further detail below, the veteran 
disagrees with the effective date assigned for the grant of 
service connection for his bilateral hip disability.  The 
earlier effective date matter is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is currently manifested by moderately severe degenerative 
changes and residuals of compression fracture.  Forward 
flexion of the thoracolumbar spine 30 degrees or less due to 
service-connected lumbar spine disability or favorable 
ankylosis of the entire thoracolumbar spine, have not been 
shown.

2.  Incapacitating episodes of disc disease of the lumbar 
spine lasting at least 4 weeks, but less than 6 weeks, during 
the past 12 months, have not been shown.

3.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected residuals of injury of the lumbosacral 
spine with degenerative changes and compression fracture are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided the veteran with VCAA notice in 
an August 2004 letter, prior to the initial AOJ decision in 
this matter.  This letter informed the veteran of what 
evidence was required to substantiate his increased rating 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was asked to submit 
pertinent evidence in his possession to the AOJ.  In a 
January 2008 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder also contains the 
veteran's service medical records, medical evidence from the 
VA Medical Centers in Tampa and Gainesville, records from the 
Social Security Administration, lay statements, and relevant 
private medical evidence from Tampa Bay Acupuncture Clinic.  
Furthermore, the Board notes that the veteran was given the 
opportunity to provide testimony at a personal hearing 
scheduled for April 2008, however, he withdrew his hearing 
request and submitted a statement in lieu.  Also, the veteran 
was afforded VA medical examinations in conjunction with his 
claim.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in the VCAA notice cited above, as well as in a March 2006 
statement of the case, and a November 2007 supplemental 
statement of the case.  Cumulatively, the veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; the claimant 
was informed that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

Moreover, the veteran and his representative demonstrated 
actual knowledge of what was needed to support his claim as 
reflected in their statements, including the substantive 
appeal filed in April 2006.  The veteran has had attorney 
representation since 2006.  The attorney has demonstrated 
familiarity with the Diagnostic Codes utilized in rating 
disability and cited to the statement of the case and 
supplemental statement of the case that contained  pertinent 
parts of the rating schedule.  Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating Claim

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In June 1988, the RO originally granted service connection 
for the veteran's lumbar spine disability and assigned a 30 
percent evaluation, pursuant to Diagnostic Code 5285-5293, 
based on evidence of degenerative changes and a compression 
fracture at L2, manifested by demonstrable deformity of a 
vertebral body with no more than moderate impairment.  

Subsequent to the RO's grant of service connection for a 
lumbar spine disability, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome (IDS), 
effective September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for IDS.  

Although the veteran's lumbar spine disability was originally 
evaluated under the former criteria, the veteran filed his 
increased rating claim for his lumbar spine disability 
subsequent to the above-noted revisions, therefore the Board 
finds that the current criteria apply to his claim.

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine applies to diagnostic 
codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
......................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

IDS is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Here, the veteran asserts that his lumbar spine disability is 
more severe than contemplated by the current 30 percent 
evaluation.  Evidence relevant to the severity of his lumbar 
spine disability includes private medical evidence from the 
Tampa Bay Acupuncture clinic dated from July 2004 to August 
2004.  According to such evidence, there was evidence of 
tenderness to palpation in the lumbar spine.  

In September 2004, the veteran underwent a VA examination of 
the spine.  According to the September 2004 VA examination 
report, the veteran complained of unbearable low back pain, 
and back spasms.  On examination, forward flexion of the 
lumbar spine was to 45 degrees, and extension was to 20 
degrees.  There was no evidence of additional loss of motion 
upon repetitive motion testing.  Break-away weakness in the 
left lower extremity was demonstrated.  Sensation in the 
lower extremities was intact to light touch, pinprick, and 
proprioception.  Deep tendon reflexes were normal with no 
hyper reflexes.  X-rays taken in conjunction with the 
examination showed evidence of L2 wedge compression, 
moderately advanced degenerative changes, and L5.   The 
examiner opined that the veteran's back pain is more related 
to his arthritis in the hips, and stated that there were no 
limitations in the veteran's daily living activities due to 
his lumbar spine disability.  The examiner also noted that 
the veteran was initially service connected for compression 
fracture at L2, but his current active range of motion 
finding corresponds with degenerative lumbar spondylosis.  
The examiner concluded that the veteran's back pain and 
discomfort reported is related to his hip disability, and not 
his degenerative lumbar spine process.

VA progress notes dated in October 2004 show complaints of 
low back pain, with no evidence of radicular symptoms.  

According to an April 2005 VA treatment note, the veteran 
complained of low back pain, just below the beltline and 
radiated to the feet in a stocking distribution.  On 
examination, the veteran's gait was slow and unsteady.  His 
posture was antero-flexed from the waist.  There were no 
motor, pinprick, or touch deficits.  There was pain with any 
maneuver of the legs.  Assessment was multilevel degenerative 
disc disease with bridging osteophytes in lumbar spine; mild 
compression fracture of L2; spondylisthesis of L5 over S1; 
mild scoliosis; and arthritis of the hips, suggestive of 
avascular necrosis on the left.

The veteran presented in a wheelchair to an August 2007 VA 
examination of the spine. The examiner noted that there was 
mild tenderness to palpation of the lumbar spine.  There was 
no evidence of spasms.  Range of lumbar spine motion was not 
performed due to instability.  There was weakness in the 
lower extremities, in part, due to poor effort.  Straight leg 
raise test was positive, bilaterally.  X-rays of the lumbar 
spine taken in conjunction with the examination revealed 
moderately sever degenerative changes, diffusely.  It was 
noted that MRI (magnetic resonance imaging) scan of the 
lumbar spine taken in 2004 showed evidence of severe spinal 
stenosis.  Diagnosis, in pertinent part, was moderately 
severe lumbar spondylosis with spinal stenosis.  The examiner 
referred to a neurology note showing that the veteran's 
weakness in the lower extremities is more likely related to 
his hip problems rather than his back problems.   

On the same day in August 2007, the veteran also underwent a 
VA examination of the peripheral nerves.  He complained of 
numbness, tingling, and weakness of both legs.  Diagnosis was 
moderate to severe degenerative disease of the lumbar spine 
with spinal stenosis and radiculopathy; and bilateral severe 
hip disease.  

The Board notes that also in August 2007, the veteran 
underwent a VA "joints" examination, however, the examiner 
only evaluated the severity of his service-connected 
bilateral hip disability, not relevant here.  

On review, the Board finds that an evaluation in excess of 30 
percent for service- connected lumbar spine disability is not 
warranted.  In this regard, there is no evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less.  
Forward flexion of the lumbar spine was to 45 degrees on 
September 2004 VA examination.  Furthermore, while the 
veteran was unable to perform range of motion testing during 
the August 2007 examination on account of weakness in his 
lower extremities, the medical evidence relates such weakness 
to his service-connected bilateral hip disability, and not to 
his service-connected lumbar spine disability.  

Moreover, favorable ankylosis of the entire thoracolumbar 
spine has not been objectively demonstrated.  X-rays taken in 
conjunction with September 2004 and August 2007 VA 
examinations show no evidence of ankylosis.  Further, the 
August 2007 VA examiner specifically noted that there was no 
evidence of ankylosis of the thoracolumbarspine.  
Accordingly, as there is no evidence of forward flexion of 
the thoracolumbar spine 30 degrees or less due to service-
connected lumbar spine disability, or favorable ankylosis of 
the entire thoracolumbarspine, a higher evaluation is not 
warranted under the General Rating Formula.  

The Board has considered the effects of pain on the 
functional impairment resulting from the veteran's back 
disability.  However, the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service- 
connected back disability are contemplated in the 30 percent 
evaluation already assigned by the RO.  There is no 
indication that pain, due to the veteran's back disability, 
has caused functional loss greater than that contemplated by 
the 30 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

The record contains a diagnosis of degenerative disc disease 
of the lumbar spine, and the Board has also considered 
whether a higher evaluation based on the criteria for disc 
disease is warranted.  However, the Board finds that the 
evidence does not support a finding that the veteran's disc 
disease results in incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the during the past 12 months.  As noted above, an 
incapacitating episode is one where a physician has 
prescribed bedrest.  The veteran's medical evidence of record 
is negative for such instructions.  The August 2007 examiner 
specifically indicated that the veteran had no history of 
incapacitating episodes during the 12 months prior.  As such, 
a higher evaluation is not warranted pursuant to Diagnostic 
Code 5243.  

As indicated, the veteran's weakness in the lower extremities 
has been attributed to his service-connected bilateral hip 
disability.  The veteran is currently in receipt of a 100 
percent evaluation for his bilateral hip disability with loss 
of use of both legs, and is also in receipt of special 
monthly compensation based on loss of use of both legs.  

The Board acknowledges the veteran's assertion that his 
lumbar spine disability has worsened, and his spouse's 
statement to the effect that the veteran's mobility has 
gradually declined since the summer of 2002.  The veteran and 
his spouse are competent as lay persons to report that on 
which they have first-hand knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, they are not competent 
to offer a medical opinion as to the extent of the veteran's 
disability, as there is no evidence of record that they 
possess specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).
As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.

As the preponderance of the evidence is against the veteran's 
increased rating claim for service-connected lumbar spine 
disability, the benefit-of- the-doubt doctrine does not 
apply; therefore, such claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected lumbar spine disability, 
or otherwise render a schedular rating impractical.  There is 
also no indication that his lumbar spine disability has 
produced marked interference with employment nor does the 
evidence show that the veteran is frequently hospitalized for 
his service-connected lumbar spine disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for service-connected residuals of injury of the 
lumbosacral spine with degenerative changes and compression 
fracture is denied.  

REMAND

In a November 2007 rating decision, the RO granted service 
connection for bilateral hip avascular necrosis with loss of 
use of both legs, and assigned a 100 percent evaluation, 
effective April 21, 2006.  Subsequent to that rating 
decision, the veteran's representative issued a January 2008 
letter, indicating that the veteran disagreed with the 
effective date assigned for the grant of service connection 
for his bilateral hip disability.  The RO has not issued the 
veteran a statement of the case (SOC) that addresses this 
issue, therefore a remand is necessary to correct this 
procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2007), Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC pertaining to 
the issue of entitlement to an earlier 
effective date for the grant of service 
connection for bilateral hip avascular 
necrosis with loss of use of both legs.  
The veteran is hereby notified that, 
following the receipt of the SOC 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If, and only if, a timely substantive 
appeal is filed, should the case be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


